Citation Nr: 0939734	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities (BUE), claimed 
as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for vision problems, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

3.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio denying service connection for 
peripheral neuropathy of the BUE and vision problems and 
awarding service connection for the bilateral lower 
extremities (BLE), and assigning the initial ratings, 
respectively.  The Veteran had a hearing before the Board in 
August 2009 and the transcript is of record.

The Board notes the Veteran faxed additional evidence to the 
Board in August 2009.  The new evidence was accompanied by a 
signed waiver of local jurisdictional review and, therefore, 
RO consideration of the evidence and issuance of a 
supplemental statement of the case (SSOC) is not necessary. 

The issues of entitlement to initial ratings greater than 10 
percent for peripheral neuropathy of the BLE are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.

FINDINGS OF FACT

1.  The Veteran does not currently have peripheral neuropathy 
of the BUE or any other neurological disability affecting the 
BUE.

2.  The Veteran does not currently have diabetic retinopathy, 
glaucoma or any other eye-related disease; he has refractive 
error.


CONCLUSIONS OF LAW

1.  The Veteran's claimed peripheral neuropathy of the 
bilateral upper extremities (BUE) is not secondary to his 
diabetes mellitus, type II, or any other incident of active 
service, nor may it be presumed to have occurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).

2. The Veteran's claimed vision problems, to include diabetic 
retinopathy, are not secondary to his diabetes mellitus, type 
II, or any other incident of active service.  38 U.S.C.A. §§ 
1101, 1110, 1112 and 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in February 2006 and March 2006.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The March 2006 letter also 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In this regard, the Board notes that 
the Veteran reports that he recently began to receive 
treatment through the Dallas VA Medical Center.  However, he 
also testified that his VA treatment has only been for his 
service connected bilateral lower extremity neuropathy.  
Transcript at 3.  No useful purpose would be served in 
obtaining the Veteran's VA treatment records with respect to 
the issues of service connection for peripheral neuropathy of 
the upper extremities or vision problems.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examinations in February 
2007 to ascertain what, if any, neurological or visual 
diseases the Veteran had in relation to his diabetes 
mellitus, type II.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for organic diseases of the nervous system may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because there is no medical evidence of current 
diagnoses of peripheral neuropathy or any other neurological 
disability of the BUE. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Specifically, the Veteran alleges he has numbness in his 
fingers due to his diabetes mellitus.  He further alleges 
that although he wore glasses long before his diagnosis of 
diabetes, his vision has deteriorated ever since the 
diagnosis.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In this case, the Veteran was awarded service connection of 
diabetes mellitus in a December 2005 rating decision.  

With respect to the Veteran's BUE claim, the crucial inquiry 
is whether the Veteran has current diagnoses of peripheral 
neuropathy of the BUE related to the Veteran's diabetes 
mellitus or any other incident of his military service.  For 
reasons to be discussed, the Board concludes he does not.


With respect to the Veteran's vision claim, the Board finds 
noteworthy that congenital or developmental conditions and 
refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  38 C.F.R. § 3.303(c), 4.9.  There 
are, however, certain limited exceptions to this rule.  
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82-90 (July 
18, 1990).  

In this case, as will be explained more thoroughly below, the 
Veteran concedes wearing glasses for vision correction since 
before his military service.  The Veteran appears to be 
alleging, however, that his vision has deteriorated due to a 
complication of his diabetes.  The crucial inquiry with 
regard to the Veteran's eye disability is whether the Veteran 
sustained a superimposed injury or disease during service or 
due to his service-connected diabetes.  The Board concludes 
he has not.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of peripheral neuropathy 
or specific eye disease, such as diabetic retinopathy.  The 
Board notes the Veteran's March 1968 entrance examination 
notes the Veteran wears glasses and had a prior fracture of 
the right shoulder in December 1967.  The Veteran's March 
1972 separation examination further notes the Veteran wears 
glasses and the Veteran's 1967 right shoulder fracture, but 
otherwise notes no BUE or eye abnormality.  The service 
treatment records as a whole are devoid of any facts 
consistent with chronic diseases of the BUE or eyes.

Indeed, the Veteran is not alleging in-service incurrence of 
these alleged diseases.  Rather, he is alleging he developed 
numbness of his bilateral hands and deteriorating vision as a 
result of his diabetes.



After service, the medical records show the Veteran was first 
diagnosed with diabetes mellitus, type II, in 2004.  The 
Veteran identified various private physicians treating him 
for his conditions, but none of these private medical records 
indicate diagnoses of peripheral neuropathy of the BUE or any 
eye disease.  

The Veteran was afforded both VA neurological and eye 
examination in February 2007.  The VA neurology examiner 
found clinical evidence of peripheral neuropathy of the 
bilateral lower extremities, but not of the upper 
extremities.  The examination included an electromyogram 
study that showed normal responses in the upper extremities.  
Neither examiner found evidence of any eye disease, to 
include diabetic retinopathy.  The VA eye examiner did note 
the Veteran's decreased visual acuity without correction, but 
did not find any evidence of a superimposed injury or disease 
responsible for the decreased visual acuity.  

In short, no medical professional has ever diagnosed the 
Veteran with any neurological disability of the BUE or any 
eye disease.  Again, the Veteran concedes he has worn glasses 
for years preceding his diagnosis of diabetes mellitus, and 
there simply is no medical evidence indicating a link of his 
current decreased visual acuity to his diabetes or any other 
incident of his military service.

The Board does not doubt the Veteran's description of 
numbness in his fingers or his testimony of deteriorated 
vision since the diagnosis of diabetes.  In accordance with 
the recent decision of the United States Court of Appeals for 
the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence 
presented by the Veteran concerning his continuity of 
symptoms after service is credible regardless of the lack of 
contemporaneous medical evidence.  However, the Veteran's 
claim fails based upon the lack of medical evidence of a 
current disability.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 


In other words, despite the Veteran's complaints of pain, no 
medical professional has ever diagnosed the Veteran with 
chronic neurological or visual diseases responsible for those 
complaints of pain.  Service-connection first and foremost 
requires a diagnosis of a current disability.  Complaints of 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In this case, the claim fails for lack of diagnoses of 
current disabilities afflicting the BUE and eyes.  Without 
current diagnoses, service connection is not warranted.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities (BUE), claimed as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Entitlement to service connection for vision problems, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is denied.


REMAND

The Veteran alleges the peripheral neuropathy of his 
bilateral lower extremities (BLE) is more severe than 
currently rated.  He testified before the Board in August 
2009 indicating that his feet are in constant pain, making it 
difficult to stand or walk for long times.  His physical 
limitations, he further testified, affect his job as a 
maintenance man, and his leisure activities.  He indicated 
that climbing stairs was difficult and he cannot play sports 
anymore other than taking short bicycle rides.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination 
in February 2007, over two years ago.  The Board notes this 
examination was done in conjunction with the Veteran's 
service connection claim and, therefore, does not contain 
detailed findings of the severity of his condition.

Since that time, the Veteran submitted a short statement from 
his private physician, Dr. Weihl, D.O., indicating on a 
prescription pad dated May 2007 as follows: "[The Veteran] 
demonstrates moderate disability due to diabetic peripheral 
neuropathy of the feet."  Dr. Weihl did not provide any 
further rationale or detailed findings.  There are no other 
treatment records from Dr. Weihl.  The RO should make efforts 
to obtain any and all treatment records from this and any 
other identified private physician.

The Veteran also testified that up until recently he solely 
sought private treatment for his various disabilities.  
Recently, however, the Veteran indicated he initiated 
treatment from a local VA clinic.  These records were 
obtained and do, in fact, show more recent treatment for the 
Veteran's bilateral feet.  In July 2009, the Veteran was 
prescribed creams, medications and shoe inserts in response 
to his complaints of pain. 

The Veteran's representative has also submitted statements 
specifically requesting a new VA examination in light of the 
Veteran's testimony of worsening symptoms.

In light of the new medical evidence, the possibility of 
missing treatment records and the Veteran's statements 
indicating a worsening condition, a new VA examination is 
indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Dallas, 
Texas from May 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Ask the Veteran to complete release 
forms authorizing VA to request his 
treatment records from Dr. Weihl, D.O. and 
any other provider who may have treated 
him for his peripheral neuropathy of the 
bilateral lower extremities.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented. 

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for his service-connected peripheral 
neuropathy of the bilateral lower 
extremities to ascertain the current 
severity of each condition.  The examiner 
must conduct all necessary tests to 
ascertain the manifestations of the 
Veteran's conditions.  

Specifically, in regards to the Veteran's 
peripheral neuropathy, the examination 
should include an electromyography (EMG) 
and a nerve conduction study 

(NCS) to identify any found symptoms due 
to the Veteran's service-connected 
peripheral neuropathy of all four 
extremities. In particular, the examiner 
should indicate whether paralysis is 
present in any of the upper or lower 
extremities, and, if so, whether it is 
complete or incomplete. If incomplete 
paralysis is present, the examiner should 
state whether it is mild, moderate, 
moderately severe, or severe.  The 
examiner should make clear which nerves 
are affected by the condition(s). 

The examiner should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered, to include the February 2007 
examination results, the private treatment 
records, and the May 2007 statement 
submitted by Dr. Weihl, D.O.

4.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's 


efforts to develop his claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


